DAUKSCH, Chief Judge,
concurring in part, dissenting in part:
While I concur with the majority in regard to the right of Socha to claim contribution from Geist, I disagree with the limitation on the claim. It is my opinion Socha should be allowed to seek contribution from Geist for all amounts paid, including the amount paid “in behalf of his own personal claim arising out of the injuries to his children.”
Of course, Geist may have a good defense to these contribution claims, or a portion of them, but that should not be decided at the pleading stage. It is my opinion that all tortfeasors should share in the payment to those injured, in proportion to their degree of negligence and for all damages. To say that Socha cannot file a claim for relief as to a portion of the damages is to limit the cause of action; thus a bar of a portion of the cause of action. As I said, there may very well be a defense, such as “accord and satisfaction” or “release” because of the settlement agreement, but that does not mean the complaint should be dismissed. Therefore, I respectfully dissent in part.